DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Request for Continued Examination” filed on 02/02/2021 has been considered.    
	Claims 17, 21, and 32 are amended. 
	Claims 1-16 and 20 have been previously cancelled.  
	Claims 17-19, 21-36 are pending in this application and an action on the merits follows.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21-27 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chelst et al. (U.S. 20140108235 A1, hereinafter Chelst) in view of James et al. (US 20160267448 A1, hereinafter James) and further in view of Davis (US 2106/0117651).
	Regarding claim 17, Chelst disclose a computing device, comprising: 
	a communication device configured to communicate with a group payment system; an input device; a display device; a memory storing instructions; and a processor configured to execute the instructions to perform operations comprising: -  ¶¶27-28, 41-46, 80 and figures 1-10;
	receiving, via the input device, inputs to generate a request for a group payment event; electronically transmitting the request to the group payment system, receiving, from the group payment system interface data associated with the group payment event to display an interface on the display device;   - ¶¶28, 31-36, 53-67, 80 and figures 1-10 – request to create a group; the web client display an interface (such as the interface of figure 4) to the group member to initiate the group creation;
	receiving, via the input device, a first message associated with the group payment event; electronically transmitting the first message to the group payment system and modifying the interface to display the first message; receiving, from the group payment system, a second message and modifying the interface to display the first message and the second message in a message stream format, wherein the message stream format preserves the first message and the second message in chronological order; - ¶¶28, 31-36, 53-67, 80 and figures 1-10 – a group initiator may transmit a list of prospective group members, as shown at FIG. 4, via an invite option 406 displayed by the initiator's web client; group member may accept or declined invitation [receive invitation]; an interface may display an invitation (the interface of figure 5), and an interface may display ROCs (the interface of figure 6) (Examiner notes that the message stream format is addressed below);
	receiving, via the input device, a specification of financial contributions for the group payment event; and in response to receiving the specification of the financial contributions, electronically transmitting the specification of the financial contributions to the group payment system. - ¶¶28, 31-36, 53-67, 80 and figures 1-10 - a member may select a ROC; system 102 may prompt a group member [the member that selected, such as members A or B that may select] selecting a ROC to provide a proportion owed toward a shared financial obligation [a specification of financial contributions]; system 102 prompts a group member to accept or decline (see interface of figure 8) the proportion selected by another member;
	subsequent to receiving the specification of the financial contributions, polling a plurality of other devices associated with the group payment event on whether to revise the specification of financial contributions; determining, based on the polling, to revise the specification of financial contributions; in response to determining to revise the specification of financial contributions, receiving, from the group payment system, a specification of revised financial contributions, and Chelst discloses - ¶¶28, 31-36, 53-67, 80 and figures 1-10 -  – loop - system 102 receives from a member a payment proportion; the system 102 calculates a settlement amount based on the proportion received by one or more members [such as member A sends the proportion]; the system communicates a settlement amount associated with a group member to one or more group members [a member B and/or member C receives, see interface of figure 8 ]; members can decline a settlement amount and enter a new amount [member B and/ member C, see interface of figure 9]; the system recalculates the amount if the amount is not acceptable to each member [the loop, see figure 3, allow members to keep changing the amount until all members reaches an agreement, for example, member A enters $100, members B declines the $100 amount, and enters a new amount of $80; if member A does not accepts, member A enters a new value, until all parties agree with the settlement amount; further see figures 8-10]; when it is acceptable see figure 3 flow yes; the interfaces displayed in the members’ web interfaces prompt members to accept or decline [indication] a proportion selected by another member; 
	in response to receiving the specification of the revised financial contributions, [display a plurality of shared financial obligations] Chelst discloses - ¶¶28, 31-36, 53-67, 80 and figures 1-10 -  – loop - Payment settlement system 102 may continue to recalculate a settlement amount until all or a portion of group members accept the settlement amount; may allocate funds corresponding to one or more settlement amounts to one or more appropriate group members (step 314). ¶66 - calculate one or more settlement amounts based on inputs provided by one or more group members. For example, with reference now to FIG. 9, a plurality of shared financial obligations 902-912 are shown displayed by an interface 900, which may be accessible to one or more group members
Although Chelst discloses at least system 102 prompts a group member to accept or decline (see interface of figure 8) the proportion selected by another member, payment settlement system 102 may continue to recalculate a settlement amount until all or a portion of group members accept the settlement amount, and the displayed of the plurality of shred financial contribution (see figure 9) - ¶¶28, 31-36, 53-67, 80 and figures 1-10; does not explicitly disclose “modifying the interface to display the specification of the financial contributions” , “modifying the interface to replace the specification of the financial contributions with a specification of the revised financial contributions.” James discloses: ¶¶44, 82-86 and figures 1, 14-18 – the “Split Single Item Evenly” icon may be selected first, followed by a selection of one of the items in the consolidated accounting. In any case, processor 300 receives the information to split the Champagne evenly among the three checks from user interface 306, divides the cost of the item by three, adds the divided amount (or quotient) to each of the checks, adds tax to each check, and displays the new amount for each check; after each item in the final combined accounting has been assigned to one or more of the three simulated checks, each friend may review his or her own simulated check, or others' checks, in detail, as shown in FIGS. 14 and 15. FIGS. 14 and 15 transmits a signal to the other customer devices; if a change is desired for one of the simulated checks, for example one or more items were erroneously assigned to one of the simulated checks, the mistaken item may be removed from the simulated check…items may be transferred from one simulated check to another directly…as a result of this process, the totals of each of the affected checks is modified to reflect the removal and addition to the checks, respectively, and the unique identifier modified on the consolidated accounting to reflect the change.;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Chelst to include the above limitations as taught by James, in order to avoid the problems typically associated with check splitting, (see: James, ¶7).
	Regarding modifying the interface to display the first message and the second message in a message stream format, wherein the message stream format preserves the first message and the second message in chronological order, this is not taught by Chelst or James.  Nevertheless, such a feature is taught in the prior art.  Davis, for example, teaches such a feature (¶163 – the invention “may organize the messages 416a, 416b in any manner that may indicate to a user the chronological or other relationship between the messages 416a, 416b”).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Chelst and James to include the message stream format as taught by Davis, in order to indicate to the user the chronological relationship between the messages (see: Davis, ¶163).
	Regarding claim 18, Chelst discloses:
	the operations further comprising: receiving, via the input device, transaction information for a purchase related to the group payment event;  Chelst - ¶¶28, 31-36, 53-67, 80 and figures 1-10; however, James discloses in response to receiving the transaction information, electronically transmitting the transaction information to the group payment system and modifying the interface to reflect the transaction information.  ¶44, 49-50; also see figure 7-22 ¶¶72-100;
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	Regarding claim 19, Chelst discloses:  
	further comprising: receiving, from the group payment system updated financial contributions, and ¶¶28, 31-36, 53-67, 80 and figures 1-10 -  members can decline a settlement amount and enter a new amount [member B and/ member C, see interface of figure 9]; the system recalculates the amount if the amount is not acceptable to each member; however, James discloses modifying the interface to display the updated financial contributions. ¶44, 49-50; also see figure 7-22 ¶¶72-100;
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	Regarding claim 21, Chelst discloses: 
	further comprising: receiving, from the group payment system, a notification of payment by a first user associated with a first computing device to a second user associated with a second computing device, ¶44, 49-50; also see figure 7-22 ¶¶72-100; however, James discloses and in response to receiving the notification of payment, modifying the interface to display the updated financial contributions.  .  ¶44, 49-50, 97; also see figure 7-25 ¶¶72-100;
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	Regarding claim 22, the combination discloses: 
	further comprising: modifying the interface James discloses ¶44, 49-50; also see figure 7-22 ¶¶72-100 to display, based on the received transaction information, financial contributions of each user of the group payment event.  Chelst - ¶¶28, 31-36, 53-67, 80 and figures 1-10
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
This limitations are interpreted as intended result and/or intended use language which do not have patentable weight.	
Regarding claim 23, Chelst discloses: 
wherein the financial contributions of each user are displayed relative to a target contribution.  – figure 9, see at least ¶¶28, 31-36, 53-67, 80 and figures 1-10
	This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.	
	Regarding claim 24, Chelst discloses the received transaction information; – figures 9-11, see at least ¶¶28, 31-36, 53-80 and figures 1-10; Davis further discloses wherein…comprises an electronic funds transfer from a financial service account.  - ¶¶55-57, 68, 194-202 and figures 1, 2, 4B-4O - Payment Network; “a payment network 115 communicatively coupled with the server device(s) 108 via the network 105”; “the server device(s) 108 can communicate with the payment network 115 to coordinate a transaction that facilitates the payment between the users (i.e., their accounts).”;
This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.
	Regarding claim 25, Davis further discloses wherein the electronic funds transfer is facilitated by a third-party system communicatively coupled to the group payment system and the financial service account.  - ¶¶55-57, 68, 194-202 and figures 1, 2, 4B-4O - Payment Network; “a payment network 115 communicatively coupled with the server device(s) 108 via the network 105”; “the server device(s) 108 can communicate with the payment network 115 to coordinate a transaction that facilitates the payment between the users (i.e., their accounts).”;
This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.
Regarding claim 26, Chelst discloses: 
	wherein the request for a group payment event further comprises a name of the group payment event, a closing date of the group payment event, a budget for the group payment event, and one or more guests to be added to the group payment event.  – see at least ¶¶28, 31-36, 53-80 and figures 1-10;
	Regarding claim 27, Chelst discloses wherein the second message further comprises a notification from the group payment system that invitations were sent to invite one or more guests to the group payment event – a notification that the invitations has been sent to one or more guest view by the guest see figure 5  - ¶¶28, 31-36, 53-80 and figures 1-10;	
	This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.
	Regarding claim 33, Chelst discloses:
	receiving, from the group payment system, a notification that one or more guests of the group payment system have submitted financial contributions to the group payment event.  Figure 10 - ¶¶28, 31-36, 53-80 and figures 1-10;
	Regarding claim 34, Chelst discloses:
	wherein the second message further comprises interface data to generate a display comprising fields to input guest information and Figure 4 - ¶¶28, 31-36, 53-80 and figures 1-10; however, James discloses a method of payment.  ¶90 and figure 23 – payment method
	This limitations are interpreted as intended result and/or intended use language which do not have patentable weight.
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	Regarding claim 35, Chelst discloses:
	further comprising: receiving, from the group payment, system interface data for displaying financial contributions of all guests of the group payment event, wherein the financial contributions are displayed relative to the specification of financial contributions for the group payment event.  ¶¶28, 31-36, 53-80 and figures 1-10;
	Regarding claim 36, Chelst discloses: 
	receiving, from the group payment system, interface data for displaying financial contributions of each guest of the group payment event, wherein the financial contributions of each guest are displayed relative to each guest's proportion of the specification of financial contributions for the group payment event. ¶¶28, 31-36, 53-80 and figures 1-10;
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chelst, James, and Davis, and further in view of  Osborne et al. (US 20150242881 A1, hereinafter Osborne).
	Regarding claim 28, Chelst discloses the second and the first message, “the group payment system” - member invite members, and members accept or decline the invitation, and the interfaces of figures 4 and 5  - ¶¶28, 31-36, 53-80 and figures 1-10; however, does not explicitly disclose wherein the second message further comprises a notification from the group payment system that one or more guests have joined the group payment event in response to the first message. but Osborne discloses ¶52 - The payment processing server can then send the invitation to the second merchant; ¶53 - the invitation may include a link that causes a web ¶54 - If the second merchant chooses to accept an invitation to join the group of merchants, the payment processing server may receive an affirmative response from the second device of the merchant. Once the accepted invitation is received by the server, the server can associate the second merchant with the group of merchants.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Osborne, in order to facilitate the join of the group, (see: Osborne, ¶52).
	Regarding claims 29 and 30, Chelst discloses the first message, interface for joining the group payment event” - member invite members, and members accept or decline the invitation, and the interfaces of figures 4 and 5  - ¶¶28, 31-36, 53-80 and figures 1-10; however, does not explicitly disclose wherein the first message further comprises a hyperlink that retrieves interface to display an interface.  but Osborne discloses - ¶52 -  the invitation may include a link that causes a web page to open on the second merchant's device;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Osborne, in order to facilitate the join of the group, (see: Osborne, ¶52).
	Regarding claim 31, Chelst discloses:
	receiving, via the input device, inputs to generate an invitation request to invite one or more guests to the group payment event; electronically transmitting the invitation request to the group payment system; - member invite members, and members accept or decline the invitation, and the interfaces of figures 4 and 5 ¶¶28, 31-36, 53-80 and figures 1-10; however, does not explicitly disclose and receiving, from the group payment system, a notification that a third message was sent to one or more guest communication devices associated with the one or more guests of the group payment system, the third message including a link to join the group payment event.  but Osborne discloses ¶52 - The payment processing server can then send the invitation to the second merchant; ¶53 - the invitation may include a link that causes a web page to open on the second merchant's device; ¶54 - If the second merchant chooses to accept an invitation to join the group of merchants, the payment processing server may receive an affirmative response from the second device of the merchant. Once the accepted invitation is received by the server, the server can associate the second merchant with the group of merchants.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Osborne, in order to facilitate the join of the group, (see: Osborne, ¶52).
Regarding claim 32, Chelst discloses at least user devices 104-108, the web clients of device 104-108 that display interface such as interfaces of figures 4-10 interface, see rejection above. ¶¶28, 31-36, 53-80 and figures 1-10; Davis further teaches further comprising: receiving, via the input device, inputs to generate a group message to the one or more guests of the group payment event; electronically transmitting the group message to the group payment system; and receiving, from the group payment system, a notification that the group message was sent to one or more guest communication devices associated with the one or more guests of the group payment system to display the group message. ¶¶55-57, 68, 156-164, 194-202;

Response to Arguments
02/03/2021 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendments.

Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627